COURT OF APPEALS FOR THE
                        FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:          In the Interest of T.C., a Child; and
                              In the Interest of T.L.C., a Child

Appellate case number:        01-17-00497-CV, and
                              01-17-00498-CV

Trial court case number:      2014-71072; and
                              2011-08360

Trial court:                  309th District Court of Harris County

       The Respondent’s Exhibits 30A, 30C, 30D, 30E, 30F, 30G, 30H, 30I, 30J,
30K, 30L, 30M, 30N, 30O, 30P, 30Q, 30R, 30S, 30V, and 30W, “Photograph[s],”
were admitted into evidence at trial in the above cases and omitted from the
appellate record. This Court directs the Harris County District Clerk or the court
reporter, if the exhibits are still in his or her possession, to send the originals of
Respondent’s Exhibits 30A, 30C, 30D, 30E, 30F, 30G, 30H, 30I, 30J, 30K, 30L,
30M, 30N, 30O, 30P, 30Q, 30R, 30S, 30V, and 30W, “Photograph[s],” to this
Court. The Clerk of this Court is directed to cooperate with the district clerk
and/or court reporter to provide for the safekeeping, transportation, and return of
such exhibits. See TEX. R. APP P. 34.6(g)(2).

         The exhibits are due in this Court no later than 14 days from the date of this
order.

         It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually

Date: October 19, 2017